Case 2:19-cv-16590-ES-ESK Document 26 Filed 07/01/20 Page 1 of 15 PageID: 325



Not for Publication

                                      UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY


PATRICIA WHARWOOD, et al.,

                       Plaintiffs,
                                                                  Civil Action No. 19-16590 (ES) (ESK)
                       v.
                                                                                    OPINION
CHIEF FINANCIAL OFFICER- WELLS
FARGO BANK N.A, et al.,

                      Defendants.


SALAS, DISTRICT JUDGE

         Pro se plaintiffs Patricia Wharwood and Richard Concepcion 1 (“Plaintiffs”) bring this

action against defendants Federal Housing Finance Agency (“FHFA”) and Wells Fargo Bank,

N.A. (“Wells Fargo”) 2 (collectively, “Defendants”) in connection with a residential mortgage loan

transaction, foreclosure action, and eviction. (D.E. No. 1 (“Complaint” or “Compl.”)). Pending

before the Court are Defendants’ motions to dismiss the Complaint pursuant to Federal Rules of

Civil Procedure 12(b)(1) and 12(b)(6). (D.E. Nos. 5 & 8). The Court has considered the parties’

submissions and decides the motions without oral argument. See Fed. R. Civ. P 78(b); L. Civ. R.

78.1(b). For the reasons discussed below, Defendants’ motions are GRANTED.

I.       Background

         At the onset, the Court notes that Plaintiffs’ Complaint is not a model of clarity. In light




1
        Wharwood appears to be the owner of the property that was the subject of the underlying foreclosure action,
and Concepcion was a tenant. (See D.E. No. 1-5).
2
          Plaintiffs identify Wells Fargo’s Chief Financial Officer in the caption of the complaint, but it appears that
all allegations in the body of the complaint are against Wells Fargo.

                                                           1
Case 2:19-cv-16590-ES-ESK Document 26 Filed 07/01/20 Page 2 of 15 PageID: 326



of Plaintiffs’ pro se status, the Court gleans, as best it can, the following facts from the Complaint

and the attached exhibits. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

         On October 10, 2006, Wharwood executed a mortgage note with World Savings Bank,

FSB, a Federal Savings Bank, its successors and/or assignees in the amount of $525,000. (See

D.E. No. 1-4, Compl., Ex. D at 4). 3 The loan was secured by a mortgage on the property located

at 5 Surrey Road, Lincoln Park, NJ, 07035 (the “Property”), and was recorded on October 23,

2006. (Id. at 4 & 6; Compl. ¶ 9). Wharwood’s loan went into default on November 15, 2008.

(D.E. No. 1-4, Compl., Ex. D at 4). World Savings Bank, FSB merged with and became Wachovia

Mortgage, FSB, the entity which then initiated a foreclosure action on July 21, 2009 (the

“Foreclosure Action”). (Id. at 3 & 7). On July 3, 2013, the New Jersey Superior Court substituted

Wells Fargo as the plaintiff in the Foreclosure Action. (See D.E. No. 8-4, Van Dyke Cert., Ex. B

at 3–4). 4 The Superior Court entered a final judgment and a writ of execution in favor of Wells

Fargo on January 6, 2014. (D.E. No. 1-4, Compl., Ex. D at 16–18).

         On June 13, 2014, Wharwood filed a motion to vacate final judgment, cancel the sheriff’s

sale, and stay proceedings to seek competent counsel, which the Superior Court denied on July 22,

2014. (D.E. No. 8-6, Van Dyke Cert., Ex. D). Wharwood appealed, and the New Jersey Appellate

Division affirmed the Superior Court’s decision on February 18, 2016. (D.E. No. 8-7, Van Dyke




3
          All references to page numbers in the exhibits attached to the Complaint and to the certification of Greyson
K. Van Dyke, Esq (D.E. No. 8-2 (“Van Dyke Cert.”)) refer to the page numbers generated by the Court’s electronic
case filing system.
4
         The Court takes judicial notice of several items of public record attached to Wells Fargo’s motion to dismiss
from the underlying Foreclosure Action that are integral to the procedural history and are incorporated by reference
in the Complaint. Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (“In evaluating a motion to
dismiss, we may consider documents that are attached to or submitted with the complaint, and any matters incorporated
by reference or integral to the claim, items subject to judicial notice, matters of public record, orders, [and] items
appearing in the record of the case.”) (internal quotation marks and citation omitted).

                                                          2
Case 2:19-cv-16590-ES-ESK Document 26 Filed 07/01/20 Page 3 of 15 PageID: 327



Cert., Ex. E). On April 13, 2017, an “Alias Writ of Execution” was filed in the Foreclosure Action.

(D.E. No. 8-8, Van Dyke Cert., Ex. F).

       Thereafter, Wharwood filed a motion to stay the sheriff’s sale, which was denied by the

Superior Court on July 5, 2017. (D.E. No. 8-9, Van Dyke Cert., Ex. G). A writ of possession was

entered in favor of Wells Fargo on July 20, 2018. (D.E. No. 1-3, Compl., Ex. C). On January 16,

2019, the Superior Court denied another motion by Wharwood to stay her eviction from the

Property. (D.E. No. 8-11, Van Dyke Cert., Ex. I).

       In the meantime, on January 24, 2018, the Property was sold to Wells Fargo at a sheriff’s

sale, (D.E. No. 8-10, Van Dyke Cert., Ex H), and Plaintiffs were ultimately evicted on January 17,

2019, (Compl. ¶¶ 10 & 21). After the sale, Wharwood filed a motion to strike the writ of

possession, alleging that the eviction violated New Jersey’s anti-eviction laws; the Superior Court

denied this motion on April 29, 2019. (D.E. No. 8-12, Van Dyke Cert., Ex. J).

       With that backdrop, Plaintiffs filed the instant Complaint on August 12, 2019, bringing

claims against Wells Fargo for (i) Count One: “action for ejectment”; (ii) Count Two: “action in

trespass”; (iii) Count Three: “breach of estate and statutory rights”; (iv) Count Four: “wrongful

use of civil proceedings & quiet title”; (v) Count Five: “action [to] revive the equity of

redemption”; and a claim against FHFA to impose a constructive trust (Count Six). (Compl.

¶¶ 27–62). Wells Fargo moves to dismiss all claims against it based on the Rooker-Feldman

doctrine, Colorado River abstention, the entire controversy doctrine, res judicata and collateral

estoppel, and for failure to state a claim. (See generally D.E. No. 8-1 (“WF Mov. Br.”)). FHFA

moves to dismiss Count Six based on sovereign immunity and failure to state a claim. (See

generally D.E. No. 5-1 (“FHFA Mov. Br.”)). Plaintiff Wharwood filed an untimely, one-page

opposition, asserting that she “opposes [d]ismissal and need not make any particular [s]tatement



                                                3
Case 2:19-cv-16590-ES-ESK Document 26 Filed 07/01/20 Page 4 of 15 PageID: 328



in that regard” because “defendant’s [m]otion is bogus, unworthy of response, evasive and inane.”

(D.E. No. 19).

II.    Legal Standards

       A.        Lack of Subject Matter Jurisdiction Under 12(b)(1)

       The Court can adjudicate a dispute only if it has subject-matter jurisdiction to hear the

asserted claims. Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986) (noting that

federal courts “have only the power that is authorized by Article III of the Constitution and the

statutes enacted by Congress pursuant thereto”). “Rule 12(b)(1) governs jurisdictional challenges

to a complaint.” Otto v. Wells Fargo Bank, N.A., No. 15-8240, 2016 WL 8677313, at *2 (D.N.J.

July 15, 2016). Once a 12(b)(1) challenge is raised, the burden shifts to the plaintiff to demonstrate

the existence of subject matter jurisdiction. See McCann v. Newman Irrevocable Trust, 458 F.3d

281, 286 (3d Cir. 2006).

       In deciding a 12(b)(1) motion, “a court must first determine whether the party presents a

facial or factual attack because the distinction determines how the pleading is reviewed.”

Leadbeater v. JPMorgan Chase, N.A., No. 16-7655, 2017 WL 4790384, at *3 (D.N.J. Oct. 24,

2017). “When a party moves to dismiss prior to answering the complaint . . . the motion is

generally considered a facial attack.” Id. In reviewing a facial attack, the Court should consider

only the allegations in the complaint, along with documents referenced therein and attached

thereto, in the light most favorable to the nonmoving party. See Constitution Party of Pennsylvania

v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014). Thus, the motion is handled much like a 12(b)(6)

motion, and allegations in the complaint should be accepted as true. Leadbeater, 2017 WL

4790384, at *3. Conversely, if the motion concerns a factual attack, then “no presumptive

truthfulness attaches to plaintiff’s allegations, and the existence of disputed material facts will not



                                                  4
Case 2:19-cv-16590-ES-ESK Document 26 Filed 07/01/20 Page 5 of 15 PageID: 329



preclude the trial court from evaluating for itself the merits of jurisdictional claims.” Tobin v. U.S.,

170 F. Supp. 2d 472, 476 (D.N.J. 2001) (quoting Mortensen v. First Fed. Sav. & Loan Ass’n, 549

F.2d 884, 891 (3d Cir.1977)).

        B.      Failure to State a Claim Under Rule 12(b)(6)

        To withstand a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. “The plausibility standard

is not akin to a ‘probability requirement,’ but asks for more than a sheer possibility that a defendant

has acted unlawfully.” Id. “When reviewing a motion to dismiss, all allegations in the complaint

must be accepted as true, and the plaintiff must be given the benefit of every favorable inference

to be drawn therefrom.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (internal quotation

marks omitted). The Court is not required to accept as true “legal conclusions,” and “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678. “In deciding a Rule 12(b)(6) motion, a court must consider only

the complaint, exhibits attached to the complaint, matters of public record, as well as undisputedly

authentic documents if the complainant’s claims are based upon these documents.” Mayer v.

Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

        Finally, “[i]n considering the defendants’ motion to dismiss, the . . . Court [i]s required to

interpret the pro se complaint liberally . . . .” See, e.g., Sause v. Bauer, 138 S. Ct. 2561, 2563

(2018). “Yet there are limits to our procedural flexibility” when it comes to pro se litigants. Mala

v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013). Particularly, pro se litigants are not



                                                   5
Case 2:19-cv-16590-ES-ESK Document 26 Filed 07/01/20 Page 6 of 15 PageID: 330



relieved of the obligation to plead enough factual matter to meet Rule 8(a)(2)’s plausibility

standard. See Franklin v. GMAC Mortg., 523 F. App’x 172, 172–73 (3d Cir. 2013); D’Agostino

v. CECOMRDEC, No. 10-4558, 2010 WL 3719623, at *1 (D.N.J. Sept. 10, 2010) (“The Court

need not, however, credit a pro se plaintiff’s ‘bald assertions’ or ‘legal conclusions.’”).

III.     Discussion

         A.     Rooker-Feldman Doctrine

         Wells Fargo argues that the Rooker-Feldman doctrine bars all of Plaintiffs’ claims against

it pursuant to Federal Rule of Civil Procedure 12(b)(1). The Court agrees with Wells Fargo in

part.

         The Rooker–Feldman doctrine strips district courts of jurisdiction over “cases brought by

state-court losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Under

the Rooker–Feldman doctrine, “lower federal courts are precluded from exercising appellate

jurisdiction over final state-court judgments.” Lance v. Dennis, 546 U.S. 459, 463 (2006). This

is because federal district courts are “empowered to exercise original, not appellate, jurisdiction.”

Exxon Mobil, 544 U.S. at 283. For the Rooker-Feldman doctrine to apply, the Third Circuit

requires a showing that: “(1) the federal plaintiff lost in state court; (2) the plaintiff complains of

injuries caused by the state-court judgments; (3) those judgments were rendered before the federal

suit was filed; and (4) the plaintiff is inviting the district court to review and reject the state

judgments.” Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir.

2010).




                                                  6
Case 2:19-cv-16590-ES-ESK Document 26 Filed 07/01/20 Page 7 of 15 PageID: 331



       As an initial matter, Wells Fargo does not distinguish between plaintiff Wharwood and

plaintiff Concepcion in its Rooker-Feldman analysis. (WF Mov. Br. at 8–10). Based on Wells

Fargo’s statement of facts, and the relevant foreclosure documents, it does not appear that

Concepcion was a party to the state court foreclosure proceeding. (See id. at 3–4; see, e.g., D.E.

No. 1-4, Compl., Ex. D at 16–18; D.E. Nos. 8-6, 8-7, 8-9 & 8-11, Van Dyke Cert., Exs. D, E, G &

I). Indeed, Concepcion’s lease with Wharwood is dated February 21, 2016 (D.E. No. 1-5, Compl.,

Ex. E), which is after the final judgment was issued but before the eviction. Thus, with respect to

Concepcion, it is not clear that he “lost in state court,” as required under the Rooker-Feldman

analysis. The Court does not endeavor to conduct this analysis for the parties and will proceed

with the Rooker-Feldman analysis with respect to plaintiff Wharwood only. Though, as set forth

below, it appears that the other elements would bar Concepcion’s claims as well. In any event,

Concepcion’s claims fail for the reasons discussed in Section III(C).

       With respect to Wharwood, the first and the third elements are easily met because she lost

in the underlying state Foreclosure Action over five years before Plaintiffs’ Complaint was filed

with the District Court on August 12, 2019. (See D.E. No. 1-4, Compl., Ex. D at 16–18 (attaching

a copy of the state court’s final judgment of foreclosure issued on January 6, 2014)). Moreover,

the state court denied Wharwood’s various motions to vacate the final judgment and stay the

sheriff’s sale prior to the filing of the instant lawsuit. (D.E. Nos. 8-6, 8-7, 8-9 & 8-11, Van Dyke

Cert., Exs. D, E, G & I).

       “The second and fourth requirements are the key to determining whether a federal suit

presents an independent, non-barred claim.” Great W. Mining & Mineral, 615 F.3d at 166. Prong

two presents an exacting question requiring “an inquiry into the source of the plaintiff’s injury.”

Id. “When the source of the injury is the defendant’s actions (and not the state-court judgments),



                                                 7
Case 2:19-cv-16590-ES-ESK Document 26 Filed 07/01/20 Page 8 of 15 PageID: 332



the federal suit is independent, even if it asks the federal court to deny a legal conclusion reached

by the state court[.]” Id. at 167. “A useful guidepost is the timing of the injury, that is, whether

the injury complained of in federal court existed prior to the state-court proceedings and thus could

not have been ‘caused by’ those proceedings.” Id. For Rooker-Feldman to bar jurisdiction, the

injury must have been “produced by a state-court judgment and not simply ratified, acquiesced in,

or left unpunished by it.” Id. Therefore, the Court must identify the source of the injury for each

claim alleged by Plaintiffs.

               i. Counts One, Two, and Three

       Although Counts One, Two and Three assert different causes of action, the Court considers

them together for purposes of the Rooker-Feldman analysis as they appear to assert claims

stemming from the same conduct and alleging the same injury. Specifically, in Counts One, Two,

and Three, Plaintiffs take issue with the writ issued in connection with the state court’s final

judgment that allowed Wells Fargo to take possession of their home (Compl. ¶ 27) and trespass on

their land. (Id. ¶¶ 31 & 35). Plaintiffs seek “immediate possession” of the Property (id. ¶30),

request that Wells Fargo “vacate [the] premises” (id. ¶35), and demand monetary damages (id. ¶¶

32 & 35). In other words, Plaintiffs’ alleged injury stems directly from the state court judgments

rendered in the foreclosure action, and Plaintiffs are challenging the validity of the foreclosure and

attempting to circumvent the state court’s denial of Wharwood’s subsequent requests to vacate the

judgment and stop the sheriff’s sale. “This type of action is exactly what Rooker–Feldman is

meant to prevent: an attempt to invalidate the final judgment of foreclosure and various other

orders from a state court action in a separate federal court action.” See Willoughby v. Zucker,




                                                  8
Case 2:19-cv-16590-ES-ESK Document 26 Filed 07/01/20 Page 9 of 15 PageID: 333



Goldberg & Ackerman, LLC, No. 13-7062, 2014 WL 2711177, at *4 (D.N.J. June 16, 2014). Thus,

Counts One, Two, and Three are barred under the Rooker-Feldman doctrine. 5

                  ii.      Count Four

         In Count Four, Plaintiffs allege a claim for “wrongful use of civil proceedings,” asserting

that Wells Fargo misused the judicial foreclosure process to “steal [their] house.” (Compl. ¶ 36).

While, at first glance, this count may appear to be based on Wells Fargo’s actions as opposed to

any state-court judgment, the Third Circuit has found similar claims to be barred by Rooker-

Feldman. See Gage v. Wells Fargo Bank, NA AS, 521 F. App’x 49 (3d Cir. 2013). In Gage, the

plaintiff filed his complaint in federal court following a state court foreclosure action. Id. at 50.

Gage alleged that, by enforcing the foreclosure judgment, Wells Fargo had acted fraudulently and

committed “criminal acts.” Id. at 51. In affirming the district court’s dismissal under the Rooker-

Feldman doctrine, the Third Circuit explained that the nature of these claims is “that the bank had

no right to foreclose on the property and therefore committed ‘criminal acts’ by enforcing the

foreclosure judgment.” Id. The Gage court held that “[t]hese claims are in essence an attack on

the state court judgment of foreclosure.” Id. The Gage court’s rationale is persuasive here.

Plaintiffs assert that Wells Fargo had no right to initiate a foreclosure action, and therefore

wrongfully used the civil justice system to retrieve the Property. (Compl. ¶¶ 36–38). As in Gage,

this claim is essentially an attack on the state court’s judgment of foreclosure, and the relief sought,

granting quiet title in favor of Plaintiffs, would require the review and reversal of the earlier state




5
          This conclusion focuses on the alleged injury and whether Plaintiffs are “inviting the district court to review
and reject the state judgments” in Counts One, Two and Three. Great W. Mining & Mineral, 615 F.3d at 166. The
Court construed Plaintiffs’ complaint liberally in reaching this conclusion. To the extent there are allegations within
Counts One, Two and Three that can be construed otherwise, as set forth in Section III(C), Plaintiffs have failed to
state a claim.

                                                           9
Case 2:19-cv-16590-ES-ESK Document 26 Filed 07/01/20 Page 10 of 15 PageID: 334



court judgment. Thus, Count Four of Plaintiffs’ Complaint is also barred under the Rooker-

Feldman doctrine.

                iii.     Count Five

        Finally, in Count Five, Plaintiffs seek to “revive the equity of redemption.” (Compl. ¶ 42).

It is difficult to discern the particular facts or injury alleged in connection with this claim, or what

laws would entitle Plaintiffs to the relief sought. From what the Court can gather, Plaintiffs argue

that they have a right to redemption, but that they did not know who to pay or where to pay to

redeem the Property before the sheriff’s sale. (Compl. ¶¶ 50–51). Thus, at its core, this appears

to be an argument that the sheriff’s sale was somehow improper or illegal and shouldn’t have

occurred. Once again, “[t]his review of a state court’s action is precisely what a district court may

not do under Rooker-Feldman . . . .” Willoughby, 2014 WL 2711177, at *5 (explaining that the

state court maintains jurisdiction in a foreclosure action “(1) if the home is sold at sheriff’s sale,

the later of ten days after the sheriff’s sale or the delivery of the sheriff’s deed; or (2) if the sheriff’s

sale is averted by payoff, until payment is made, the judgment is entered, and the case is

dismissed”); see also, In re Madera, 586 F.3d 228, 232 (3d Cir. 2009) (explaining that Rooker-

Feldman bars claims where “federal relief can only be predicated upon a conviction that the state

court was wrong”). As such, Count Five is also barred by the Rooker-Feldman doctrine.

        Based on the foregoing, the Court concludes that all of Wharwood’s claims against Wells

Fargo are barred by the Rooker-Feldman doctrine.

        B.      Count VI – Defendant FHFA

        As a preliminary matter, Plaintiffs do not allege any facts that explain FHFA’s involvement

in the underlying dispute. FHFA explains the potential relevance it has to the instant litigation:

                FHFA was established as an independent regulatory agency by the
                Housing and Economic Recovery Act of 2008 (“HERA”), Pub. L.

                                                     10
Case 2:19-cv-16590-ES-ESK Document 26 Filed 07/01/20 Page 11 of 15 PageID: 335



                No. 110–289, 122 Stat. 2654 (codified at 12 U.S.C. § 4511 et seq.),
                and is responsible for the effective supervision, regulation, and
                housing mission oversight of Fannie Mae, Freddie Mac, and the
                Federal Home Loan Bank System, which includes the 11 Federal
                Home Loan Banks and the Office of Finance. 12 U.S.C.
                §§ 4502(20), 4511. Fannie Mae, Freddie Mac, and the FHL Bank
                System are housing government sponsored enterprises that provide
                more than $6 trillion in funding for the U.S. mortgage markets and
                financial institutions. FHFA’s mission is to ensure that the housing
                government sponsored enterprises operate in a safe and sound
                manner so that they serve as a reliable source of liquidity and
                funding for housing finance and community investment. See, e.g.,
                12 U.S.C. § 4513. Pursuant to HERA, on September 6, 2008, the
                Director of FHFA placed Fannie Mae and Freddie Mac into
                conservatorship and named FHFA as Conservator. See Perry
                Capital LLC ex rel. Inv. Funds v. Mnuchin, 864 F.3d 591, 600
                (2017) (detailing the history of the conservatorship). FHFA does
                not have oversight, supervision, or regulatory responsibilities over
                any mortgage originators or private banks, such as Wells Fargo. See
                generally 12 U.S.C. Ch. 46.

(FHFA Mov. Br. at 3–4). As FHFA points out, it is not a party to the foreclosure proceeding, and

Fannie Mae and Freddie Mac are not parties to the foreclosure proceeding or defendants in this

case.   (Id. at 4).   In the Complaint, Plaintiffs claim that FHFA “conserves and holds the

underwriting [for] all federally supplied residential mortgages in America today, through Freddie

Mac and Fannie Mae.” (Compl. ¶ 4). With respect to Count Six, Plaintiffs’ only allegations with

respect to FHFA are that (i) “FHFA is responsible for the failure to develop appropriate and

adequate loan modification policy and controls . . .” (id. ¶ 58); and (ii) “FHFA should have

guaranteed that when a property is sold by the Sheriff, or that before it is sold by the Sheriff, it will

be available at ‘warehouse fair value’ to the mortgagor and her privity” (id. ¶ 59). Plaintiffs seek

damages against FHFA and the imposition of a constructive trust. (Id. ¶ 60). Although it is not

entirely clear what the claims against FHFA are, FHFA argues that, to the extent it is sued in its

official capacity as a federal agency, sovereign immunity bars the claim (FHFA Mov. Br. at 7);

and to the extent it is sued in its role as conservator, 12 U.S.C. § 4617 bars the claim (id. at 11).


                                                   11
Case 2:19-cv-16590-ES-ESK Document 26 Filed 07/01/20 Page 12 of 15 PageID: 336



FHFA also argues that, pursuant to Federal Rules of Civil Procedure 8(a) and 12(b)(6), Plaintiffs

fail to state any claim against it.

                i. Claims Against FHFA in its Official Capacity

        “Without a waiver of sovereign immunity, a court is without subject matter jurisdiction

over claims against federal agencies . . . in their official capacities.” Treasurer of N.J. v. U.S.

Dep’t of Treasury, 684 F.3d 382, 395 (3d Cir. 2012). A waiver of sovereign immunity must be

express and unambiguous to confer subject matter jurisdiction on a court. United States v. Bein,

214 F.3d 408, 412 (3d Cir. 2000). A waiver of sovereign immunity must be strictly construed in

favor of the sovereign, and the terms of the waiver define the extent of the court’s jurisdiction.

Treasurer of N.J., 684 F.3d at 396. “Thus, the mere failure of a federal agency to follow procedure

is insufficient to waive sovereign immunity unless Congress has explicitly provided so.” Bishop

v. Dep’t of Homeland Sec., No. 14-5244, 2015 WL 2125782, at *4 (D.N.J. May 6, 2015), aff’d sub

nom., Bishop v. U.S. Dep’t of Homeland Sec., 648 F. App’x 180 (3d Cir. 2016).

        Although it is their burden to do so, Plaintiffs present no arguments as to whether any

waiver of sovereign immunity applies here. See Logan v. United States, No. 11-7235, 2012 WL

2979041, at *1 (D.N.J. July 20, 2012) (“Plaintiff bears the burden of showing an unequivocal

waiver of sovereign immunity as a basis for a court’s jurisdiction over its claims against

government defendants.”); S.R.P. ex rel. Abunabba v. United States, 676 F.3d 329, 333 (3d Cir.

2012). FHFA discusses at length two potential waiver statutes that could potentially be implicated

here––the Federal Torts Claim Act (“FTCA”) and the Administrative Procedure Act (“APA”).

(FHFA Mov. Br. at 6–10). But as Defendants point out, those statutes are not mentioned by

Plaintiffs, and are not applicable here. See e.g., Hurley v. Fata, No. 19-15624, 2019 WL 6975095,

at *3 (D.N.J. Dec. 19, 2019) (explaining that FTCA “claims brought against parties other than the



                                                12
Case 2:19-cv-16590-ES-ESK Document 26 Filed 07/01/20 Page 13 of 15 PageID: 337



United States, such as federal agencies or individuals, are routinely dismissed”); DiCicco v. Fed.

Emergency Mgmt. Agency, No. 14-3715, 2015 WL 794934, at *2 (D.N.J. Feb. 25, 2015)

(dismissing plaintiff’s complaint for lack of subject-matter jurisdiction because she failed to file

an administrative tort claim with the proper federal agency prior to her federal suit); Naik v.

Renaud, 947 F. Supp. 2d 464, 473 (D.N.J. 2013), aff’d sub nom. Naik v. Dir. U.S. Citizenship &

Immigration Servs. Vermont, 575 F. App’x 88 (3d Cir. 2014) (dismissing claim under the APA

where, as here, plaintiff did not allege that defendants failed to take a required action).

       Accordingly, any claims against FHFA in its official capacity are barred by sovereign

immunity.

               ii.     Claims Against FHFA in its Role as Conservator

       Pursuant to 12 U.S.C. § 4617(a)(7) and (f), when acting as conservator or receiver, FHFA

“shall not be subject to the direction or supervision of any other agency of the United States or any

State in the exercise of the rights, powers, and privileges of the Agency,” and “no court may take

any action to restrain or affect the exercise of powers or functions of the Agency as a conservator

or a receiver.” FHFA asks the Court to conclude that Plaintiffs’ claims against FHFA improperly

seek to restrain or affect the exercise of FHFA’s powers as a conservator. (FHFA Mov. Br. at 11).

But at the same time, FHFA argues that it was not involved in the underlying dispute and that there

has been no exercise of the FHFA’s powers as a conservator in the first place. (Id. at 10

(speculating and assuming arguendo that FHFA is sued for actions taken in its role as a

conservator)). Thus, because the Court cannot discern what exactly Plaintiffs’ claims are, and

whether and to what extent they challenge FHFA’s powers as a conservator, the Court declines to




                                                 13
Case 2:19-cv-16590-ES-ESK Document 26 Filed 07/01/20 Page 14 of 15 PageID: 338



weigh in on this issue. 6 However, the Court agrees with FHFA that any claim against FHFA in its

role as a conservator must fail for failure to state a claim.

         C.       Failure to State a Claim

         Finally, Plaintiffs’ Complaint fails to state a claim upon which relief can be granted. The

Complaint does not adequately identify what laws the Defendants violated or how those laws were

violated. Specifically, although the Complaint alleges six counts, those counts often reference

causes of action that do not exist (see e.g., Compl. at 8 & 10 (alleging claims for “breach of estate”

and for “action [to] revive the equity of redemption”)), and/or reference multiple laws within one

count that do not appear relevant to the complained of conduct. (See e.g., Compl. ¶ 33 (within the

claim for “breach of estate and statutory rights,” alleging that Plaintiffs are “entitled to the equal

protections of federal and state law,” and explaining that this is a count for “breach of holdover

lease, or breach of implied contract[,] and breach of statutory rights under the various anti-eviction

laws” (internal quotation marks omitted)). The factual allegations in the Complaint fare no better,

as there are no facts alleged in the Complaint to allow the Court “to draw the reasonable inference

that the defendant[s] [are] liable for the misconduct alleged.” See, e.g., Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 556). Instead, the Complaint is mostly riddled with “mere

conclusory statements” and “unadorned, the-defendant-unlawfully-harmed-me accusation[s]”—

which are insufficient to state a claim. See, e.g., id. This is particularly true with respect to FHFA,

as the allegations in the Complaint do not at all identify how FHFA is connected to the underlying

dispute. As such, the Court finds that Plaintiffs’ Complaint fails for the additional reason that it

fails to state a claim upon which relief can be granted.



6
          The Court does not intend to minimize Defendants’ efforts to dissect Plaintiffs’ allegations and argue against
all possible iterations of those allegations. Indeed, the Court appreciates Defendants’ efforts in this regard. But given
the amount of speculation it would require for the Court to opine on this issue, the Court declines to consider it.

                                                          14
Case 2:19-cv-16590-ES-ESK Document 26 Filed 07/01/20 Page 15 of 15 PageID: 339



IV.     Conclusion

        For the foregoing reasons, the Court GRANTS the Defendants’ motions to dismiss. 7 An

appropriate Order accompanies this Opinion.


                                                                               s/     Esther Salas
                                                                               Esther Salas, U.S.D.J.




7
         The Court does not opine on Defendants’ additional arguments, as the entire Complaint is dismissed for the
reasons discussed herein.

                                                        15
